department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program c d e f x y z company and subsidiaries business country country number dollar amount dollar amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your schoiarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called b scholarships you award will recognize and encourage academic achievements plus accomplishments and talent of current high school students to be eligible applicants must be the son or daughter of a current full-time c employee the employee must have a minimum of one-year employment with the company at the letter catalog number 58264e time of the application deadline retired employee’s children those employed full-time at the time of retirement are eligible c officer's children will not be eligible to apply nor will any relatives of members of the selection committee or of your officers directors or substantial contributors students must be planning to enroll in a full-time course of study at an accredited two or four year college or university or vocational-technical school in the e or f you have contracted with d to administer your program and select recipients you will provide d with your eligibility guidelines however you will utilize the standard selection procedures set by d the selection procedures include the following consideration of past academic performance participation in school and community activities work experience career and educational aspirations and goals unusual or family circumstances and an outside appraisal a teacher counselor work supervisor or other professional familiar with the applicant completes the outside appraisal the appraisal validates the applicant's academic and extracurricular achievements selected recipients will represent a cross section of c employees both geographically and at various employee levels applicants must be entering classes in the fall of the year in which the award is given once selected recipient's financial data is reviewed to determine the amount of each award to determine financial need and the family’s ability to contribute toward educational expenses d has adopted the methodology used by college financial aid offices to support their decision however qualified students demonstrating no financial need are eligible for honorariums at the minimum level awarded approxiiiiately x awards will be distributed annually ranging from y to z dollars future awards are given on a one-time basis and not renewable this is determined each year based on d’s selection procedures and available funds you will publicize your program internally to all c employees internal channels are to include e-mail announcements on the employee portal and inclusion at facility town hall meetings the selection committee is comprised of staff members of d they have no connection with you other than as the contracted administrator of your program once the committee has made its recommendations the number of grants is fixed you will verify the selected recipients’ eligibility lf any of the recommended recipients do not meet eligibility requirements alternates may be selected if you determine more funding is available additional recipients may be selected in both scenarios the selection ratio limit set forth by irs revproc_76_47 will not be exceeded d confirms the recipient’s school enrollment you will aisburse funds for the awards to d and mails a check payable to the school to the recipient for the award d tracks each transaction annually d will submit reports to you to include the following updates on the number of applications received while the program is open verification reports renewal reports applicant recipient location summary applicant recipient statistical summary program history program summary and credit reports of awards not used letter catalog number 58264e you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or letter catalog number 58264e e the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the office of at internal_revenue_service e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58264e e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58264e
